            Case 1:20-cv-00499-RA Document 20 Filed 04/23/20 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 4-23-20

 HELEN SWARTZ,
                                                                    20-CV-499 (RA)
                                 Plaintiff,
                                                                        ORDER
                         v.

 BLUE 36TH STREET NYC LLC,

                                 Defendant.

RONNIE ABRAMS, United States District Judge:

         It has been reported to the Court that this case has been settled in principle. Accordingly,

it is hereby:

         ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s docket if the application to restore

the action is made within thirty (30) days. Any application to reopen this action must be filed

within thirty (30) days of this order, and any application filed thereafter may be denied solely on

that basis. If the parties seek to have the Court retain jurisdiction to enforce a settlement

agreement, the terms of the agreement must be placed on the public record and “so ordered” by

the Court within the same thirty-day period. See Hendrickson v. United States, 791 F.3d 354,

358 (2d Cir. 2015). The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:      April 23, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
